Opinion by
Oklady, J.,
The plaintiffs and defendant were each owners of an automobile in use on a public highway through the Pocono Manor Association grounds, and which met in a collision in which both machines were considerably damaged. Each party brought an action. of trespass against the other, the verdict in one case being in favor of the plaintiffs for $1,422.88, and in the case of Newell against Price Brothers the verdict was for the defendants generally.
The two cases were tried before the same jury. Thirty-five reasons for a new trial were filed and these were disposed of by the trial judge by discharging the rule upon condition that the plaintiff would remit all above $1,200 of the verdict; this was done and each defendant brings his appeal to this court. In this case we have nineteen assignments of error, and four in the case in which Newell is the plaintiff (205, October Term, 1912).
On the trial and in this court the only substantial controversy is as to the measure of damages to be applied, and this question was fairly disposed of by the court below. A fair reading of the whole of the charge of the court shows that the rule applicable to the facts to be found by the jury was fully and clearly stated. The injuries to each of the ears were explained by witnesses who made the examination of the bodies of the cars, and the bills for repairs could hardly be open to dispute.
Whether the injuries to the cars were permanent, was to be ascertained from the testimony. It was assumed by counsel on each side in adducing their proof, that neither car could be restored to the condition in which *633it was before the collision, and we will, dispose of the case upon the same theory in which it was presented to the trial judge and jury, each contending on the trial that the other was on the wrong side of the road, and by reason of this and the improper handling of the cars the collision resulted. But this was purely a question of fact to be disposed of by the jury, and it was fairly submitted to that tribunal. The alleged mistake in the admission of proofs of some small item was properly corrected by the court in reducing the amount of the verdict.
After a careful examination of all the testimony we conclude that the case was fairly tried and adequately presented to the jury. The assignments of error are overruled and the judgment in each case is affirmed.